Exhibit 10.1

[g138501kei001.gif]

June 8, 2006

Mr. Dennis Secor
34 Kingswood Court
Port Moody, British Columbia
Canada     V3H5J9

Dear Mr. Secor:

I am very pleased to extend to you an offer of employment at GUESS? Inc. as
Senior Vice President of Finance/CFO in the Executive Finance Department. In
this position you will be reporting directly to me. Your start date will be
determined upon mutual agreement at a later date. This is a very exciting area
of the company that offers many opportunities, and we feel you would be an
excellent addition to the team.

The terms of your offer are as follows:

1.               Base salary of $325,000.00 per year, with exempt status, paid
in accordance with the Company’s normal payroll practices.

2.               Car allowance in the amount of $800.00 per month, paid in
accordance with the Company’s normal payroll practices.

3.               You will be eligible to participate in GUESS?, Inc.’s Executive
Bonus Program, which currently bases awards on individual performance and
objectives, department, and Company objectives. As a participant in this plan,
your bonus opportunity may include both cash and long term equity incentives as
a percentage of your base salary, with an annual target of 40% for cash bonus,
and 60% for the long term incentive equity component.  You will not be eligible
for a grant regarding your 2006 performance based on the initial grant being
offered, and timing of your hire.

4.               In addition to the compensation set forth above and subject to
approval by the GUESS?, Inc. Compensation Committee at its next meeting (which
is currently scheduled for August 17, 2006, and is subject to change), you will
be granted the following equity compensation pursuant to the GUESS?, Inc. 2004
Equity Incentive Plan:

(a)          Non-qualified options to purchase 20,000 shares of the Common Stock
of GUESS?, Inc. with an exercise price equal to the closing price of the Common
Stock on the grant date. Such stock options will vest during your employment
over a four-year period as follows: one-fourth of your options will vest on each
anniversary of the date of grant until fully vested.


--------------------------------------------------------------------------------




(b)         Restricted stock in the amount of 15,000 shares of Common Stock
subject to your signing of a restricted stock agreement with standard terms and
conditions for restricted stock awards as determined by the Compensation
Committee. Among other conditions, you will be required to pay the par value of
one cent ($.01) per share of your restricted stock on the date of grant. Your
restricted stock will vest over a four-year period as follows: one-fourth of
your restricted shares will vest on each anniversary of the date of grant until
fully vested.

5.               Medical, dental, life, vacation and disability benefits
commensurate in accordance with your position at GUESS?, Inc. You will be
eligible to participate in the GUESS?, Inc. 401k Savings Plan following the
completion of your first year of service. In addition, you will be eligible to
participate in the GUESS?, Inc. Deferred Compensation Plan. You will be provided
with a summary and details of these benefits when you begin employment with the
Company.  Also, you will accrue vacation benefits at the rate of three weeks per
year.

6.               Relocation expenses incurred during the move from Vancouver, BC
to Los Angeles, including temporary housing, will be provided by GUESS?, Inc.
Please note that these expenses are considered income for IRS purposes, and you
will be taxed on this amount, including applicable payroll taxes. Your
relocation will be coordinated through GUESS?, Inc. and Professional
Relocation & Consulting Services. If you voluntarily resign from GUESS?, Inc.
within two years of your hire date, you will be responsible to reimburse
GUESS?, Inc. for all relocation expenses. After your first year of service,
these expenses will be pro-rated per year (*see attached schedule A). The
expenses will include:

a)                Movement of your household goods from Vancouver, BC to Los
Angeles, and relocation assistance, the total of which is expected to be below
$120,000.00. Relocation costs will be grossed up for tax purposes.

b)               Temporary corporate housing for up to sixty (60) days.

c)                Temporary storage of your household goods for up to sixty (60)
days.

d)               Two (2) round-trip coach airfare tickets for house hunting
purposes.

e)                Two (2) one-way coach airfare tickets for your final
relocation to Los Angeles.


--------------------------------------------------------------------------------




7.               If GUESS?, Inc. should terminate your employment at any time
for any reason, other than for cause, you shall be entitled to payments in the
amount of six (6) months base salary (at the rate as the date of termination),
paid in accordance with the Company’s normal payroll practices. If you begin
full-time employment, part-time employment or consulting engagements prior to
the end of such six (6) month period following your termination for cause, which
includes compensation in an amount equal or greater than your compensation at
GUESS?, Inc., any payments due to you under this subsequent paragraph shall be
forfeited. If you accept and begin employment prior to the end of the six
(6) month period at a salary lower than your base salary at GUESS?, Inc., GUESS?
Inc. will pay you the difference in compensation for this period.

8.               In this position, it may be necessary for you to travel
internationally. Accordingly, we require that you possess a valid U.S. passport,
and keep a copy on file with the GUESS Travel Department. It is your
responsibility to ensure that your passport is valid at all times.

In accordance with government regulation, all new employees must present
eligibility to work. On your first day of employment, please bring in documents
to establish both identification and employment eligibility from the attached
list of acceptable documents (Form I-9). If you are unable to present these
documents, you will not be able to commence employment.

Please indicate your acceptance of this offer by signing at the end of this
letter and returning it to me in the envelope provided. The other copy is yours
to keep.

We look forward to your joining us at GUESS?, Inc., and a prosperous future
together. Please feel free to contact me if you have any questions.

Sincerely,

/s/ Carlos
Alberini                                                               
CARLOS ALBERINI
GUESS?, Inc., President and Chief Operating Officer

AGREED & ACCEPTED

/s/ Dennis R. Secor                              6-9-06                    
Dennis Secor                                        Date


--------------------------------------------------------------------------------




*Schedule A

Service Period

 

Reimbursement

First year (through first anniversary date)

 

All costs incurred

Second year (through second anniversary date)

 

½ of all costs incurred

 


--------------------------------------------------------------------------------